Appeal by the People from an order of the County Court, Suffolk County, dated October 16, 1979, which granted the defendant’s motion to dismiss an indictment charging her with attempted assault in the first degree and endangering the welfare of an incompetent person. Order reversed, on the law, and case remitted to the County Court for further proceedings consistent herewith. Under the circumstances herein, collateral estoppel may not be invoked to bar the instant criminal proceedings (see People v Klein, 76 AD2d 913). However, in view of the County Court’s failure to address itself to those branches of the defendant’s motion which sought to dismiss the indictment (1) in the interests of justice and (2) due to insufficient evidence before the Grand Jury, we remit the case for a determination of these issues. Rabin, J. P., Gulotta, Cohalan and Margett, JJ., concur.